Citation Nr: 0214002	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  02-03 337A	)	DATE
	)
	)


THE ISSUE

Whether a June 1997 decision of the Board of Veterans' 
Appeals, which denied service connection for low back strain, 
hearing loss, tinnitus, and residuals of a right ring finger 
injury, should be revised or reversed on the grounds of clear 
and unmistakable error.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The moving party in this matter is a veteran who had active 
service from January 1971 to November 1972.

This case arises from the veteran's filing of a VA Form 21-
4138 (Statement in Support of Claim) in April 2001, wherein 
he stated, in pertinent part, "It is my contention that 
clear and unmistakable errors were made duringmy claim and 
appeals process."  Inasmuch as his statement also made 
reference to his previous claim for benefits having gone 
"through the claims process to the Board of Veterans' 
Appeals in Washington, D.C.," his statement was construed as 
a motion for revision or reversal of the decision of the 
Board, dated June 24, 1997, which had denied service 
connection for low back strain, hearing loss, tinnitus, and 
residuals of a right ring finger injury.

The Board notes that the claims file contains letters and 
written contentions from both the Texas Veterans Commission 
and the American Legion.  However, there is no VA Form 21-22 
(Designation of Accredited Representative) of record for 
either organization (possibly owing to the fact that the 
veteran's claims file was lost and has been reconstructed).  
The Board issued the veteran a letter on July 31, 2002, 
notifying him of this fact.  He was requested to submit a 
completed and signed VA Form 21-22 designating the 
organization he wished to have act as his accredited 
representative before VA.  The veteran was further informed 
that, if he did not respond in 30 days from the date of the 
letter, the Board would assume that he did not wish to have 
an accredited representative.  No response has been received 
from the veteran.  Accordingly, for the purpose of the 
instant motion, the Board infers that the veteran desires no 
further representation at this time.


FINDINGS OF FACT

1.  In the June 1997 decision, the Board denied service 
connection for low back strain, hearing loss, tinnitus, and 
residuals of a right ring finger injury.

2.  In the decision of June 1997, the Board correctly applied 
the existing statutes and regulations, and its conclusions 
were consistent with and supported by the evidence then of 
record.


CONCLUSION OF LAW

The June 1997 decision of the Board did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2002); 
38 C.F.R. §§ 20.1400-11 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, a decision of the Board is subject to 
revision on the grounds of clear and unmistakable error 
(CUE).  If evidence establishes the error, the prior decision 
shall be reversed or revised.  38 U.S.C.A. § 7111(a) (West 
Supp. 2002); 38 C.F.R. §§ 20.1400, 20.1406 (2001).  CUE is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include (1) changed diagnosis (a 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), (2) VA's failure to fulfill 
the duty to assist, (3) a disagreement as to how the facts 
were weighed or evaluated, and (4) an otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§§ 20.1403(d), (e).

Initially, we note that the Board has complied with the 
notification requirements of 38 C.F.R. § 20.1405(a)(2).  In 
the current case, the moving party filed the motion for CUE 
in April 2001.  This motion appears to comply with the filing 
requirements of 38 C.F.R. § 20.1404.  The moving party was 
directly contacted by the Board in a letter of July 11, 2002, 
and was informed that the Board had received the motion 
alleging CUE.  He was further informed of the relevant 
statutes and regulations regarding CUE in a final Board 
decision, and given an opportunity to respond.  

Although, as discussed in the Introduction, above, it appears 
that the veteran does not desire representation in the 
present matter, the Board further notes that the American 
Legion was advised of the pending motion and was also 
referred to the applicable regulations.  In July 2002, the 
American Legion provided a statement to the Board in support 
of the veteran's motion.  It was after that submission that 
the Board wrote the veteran to confirm his desire as to 
representation, and he did not respond with a designation of 
representative.

The Board also recognizes that, in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, & 5107 (West Supp. 2002).  However, 
the duty to assist provisions at 38 U.S.C.A. § 5107 (West 
1991) and 38 U.S.C.A. §§ 5103a, 5103A (West Supp. 2002) are 
not applicable to claims of CUE.  See Pierce v. Principi 240 
F.3d 1348, 1353 (Fed. Cir. 2001); see also Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Parker v. 
Principi, 15 Vet. App. 407 (2002).  The decision in Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), stated that 
there is a duty to develop a CUE claim, independent of the 
duty to assist, and that in a CUE adjudication the applicable 
standard is that announced in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) used in the adjudication of applications to 
reopen a previously denied claim.  However, in VAOPGCPREC 12-
2001 (July 6, 2001), it was held that this language was dicta 
and not binding, in light of existing case law on these 
matters which was not overruled in Roberson.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE denotes "errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The Court of Appeals for Veterans Claims has also clearly 
stated, "It must be remembered that there is a presumption 
of validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption is even 
stronger."  Fugo, supra, at 44 (citing cases).

The Board also notes that 38 C.F.R. § 20.1404, in pertinent 
part, requires the following with regard to any motion for 
CUE:

(a)  General.  A motion for revision of a decision 
based on clear and unmistakable error must be in 
writing, and must be signed by the moving party or 
that party's representative.  The motion must 
include the name of the veteran; the name of the 
moving party if other than the veteran; the 
applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If 
the applicable decision involved more than one 
issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion 
pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this 
subpart.

(b)  Specific Allegations Required.  The motion 
must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual 
basis for such allegations, and why the result 
would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due 
process, or any other general, non-specific 
allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth 
in this paragraph shall be denied.

The Court of Appeals for the Federal Circuit has decided a 
case in which VA's regulations on Revision of Decisions on 
Grounds of Clear and Unmistakable Error, 38 C.F.R. Part 20, 
Subpart O, were challenged.  Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  In that decision, the 
Federal Circuit Court upheld the validity of all the 
challenged rules except for the above quoted section 
20.1404(b).  Specifically, the Court concluded as follows:

We hold that CUE Rule 1404(b) (codified at 38 
C.F.R. § 20.1404(b)) is invalid because, in 
conjunction with the CUE Rule 1409(c) (codified at 
38 C.F.R. § 20.1409(c)), it operates to prevent 
Board review of any CUE claim that is the subject 
of a motion that is denied for failure to comply 
with the pleading requirements of Rule 1404(b).  
That is contrary to the requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by 
the Board on the merits."  However, we hold that 
the other rules challenged by Petitioners are 
consistent with title 38 of the United States Code, 
and are not arbitrary, capricious, or abuses of 
discretion.  We also hold that none of the 
challenged rules were adopted in a defective 
rulemaking process.

Id. at 704.  It appears that the Court was most concerned 
with the last sentence of Rule 1404(b), requiring denial of a 
motion which is not compliant with the pleading requirements 
therein, thus leading to a final denial which is not decided 
on the merits.  Id. at 699, 702 n.8.  In the present case, 
the Board is addressing the veteran's motion on the merits, 
under 38 C.F.R. § 20.1405 (2000), consistent with the Federal 
Circuit's decision in DAV v. Gober, supra.  That regulation 
provides, in pertinent part, as follows:

(g)  Decision.  The decision of the Board on a 
motion will be in writing.  The decision will 
include separately stated findings of fact and 
conclusions of law on all material questions of 
fact and law presented on the record, the reasons 
or bases for those findings and conclusions, and an 
order granting or denying the motion.

(Authority: 38 U.S.C. 501(a), 7104(d), 7111)

It is noted that the veteran's claims file was lost since the 
issuance of the Board's decision in June 1997.  However, the 
records associated with the lost claims file, to include the 
veteran's service medical records, were available and 
reviewed by the Board Member who signed the June 1997 
decision.  Part of these service records were retrieved and 
associated with the claims file in December 2001.  Regardless 
of the subsequently loss of records, the Board finds that the 
veteran's complete service medical records were before the VA 
adjudicator in June 1997.  In addition, the veteran has not 
alleged that any service medical records were missing from 
the record in June 1997.  See Hayre v. West, 188 F.3d 1327, 
1334 (Fed. Cir. 1999).  

In his April 2001 motion, the veteran alleges that he did not 
receive a copy of the June 1997 Board decision until January 
2001.  Other than his bald assertion, the veteran has failed 
to present any evidence supporting this allegation.  Under 
the presumption of administrative regularity, the Board's 
mailing of a decision and notice of appellate rights is 
presumed unless there is a showing of clear evidence to the 
contrary.  See Santoro v. West, 13 Vet. App. 516, 519 (2000); 
see also Clemmons v. West, 206 F.3d 1401 (Fed. Cir. 2000) 
(Government officials are presumed to carry out their duties 
in good faith, and proof to the contrary must be almost 
irrefragable to overcome that presumption).  There is no 
clear evidence that the veteran failed to receive the Board 
decision of June 1997 in a timely manner.  In any event, the 
veteran has acknowledged tha he has received this decision 
(even if belatedly), and the record does not indicate that he 
has appealed the decision to the Court of Appeal for Veterans 
Claims within the prescribed time limits.  See 38 U.S.C.A. 
§ 7266.  Thus, the Board's determination of June 1997 
regarding entitlement to service connection for low back 
strain, hearing loss, tinnitus, and residuals of a right ring 
finger injury is final.

The veteran's sole contention regarding his claim for CUE is 
the following:

It is my contention that clear and 
unmistakable errors were made during my 
claim and appeals process.  The most 
egregious of which was the failure to 
order a comp and pen exam. [sic]

As noted above, the veteran was directly contacted by the 
Board in July 2002 and requested to submit detailed 
contentions regarding his claim for CUE.  He made no 
response.  A short written brief was submitted by the 
American Legion in July 2002, but this document merely 
repeated the veteran's allegations of April 2001.

The veteran's contentions amount to no more than VA failed in 
its duty to assist him, that is, to provide a compensation 
examination.  This is not a valid contention for CUE under 
the provisions of 38 C.F.R. § 20.1403(d).  With all due 
respect for the veteran's opinion, it is far from 
"undebatable" that if a another medical opinion had been 
sought in June 1997 it would have found an etiological 
relationship between the veteran's military service and any 
low back, hearing loss, tinnitus, or right ring finger 
disability that may have existed at that time.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  Allegations that VA 
failed in its duty to assist are, as a matter of law, 
insufficient to plead CUE.  Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994) (decision based upon an incomplete 
record, factually correct in all other respects, is not 
clearly and mistakably erroneous).  

Based on the above analysis, there is no showing that the 
Board's determination of June 1997 would have been manifestly 
different but for the failure to receive VA compensation 
examination findings.  Thus, the moving party has failed to 
show CUE in the June 24, 1997, denial of entitlement to 
service connection for low back strain, hearing loss, 
tinnitus, and residuals of a right ring finger injury.  The 
Board is well aware that, in cases where records are lost 
through no fault of the claimant, there is a heightened 
obligation on the part of VA to explain our findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board believes that the foregoing reasons and 
bases have fully explained our conclusion in this matter.

ORDER

Clear and unmistakable error not having been shown in the 
June 1997 decision of the Board which that denied entitlement 
to service connection for low back strain, hearing loss, 
tinnitus, and residuals of a right ring finger injury, the 
motion for revision or reversal of that decision is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.

? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



